Citation Nr: 0109878	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung.

2.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease secondary to bronchial asthma 
with associated obstructive sleep apnea, currently rated as 
60 percent disabling.

3.  Entitlement to an increased rating for a lumbar strain, 
currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).  In a rating decision of January 1996, the RO confirmed 
a previously assigned 30 percent rating for the veteran's 
service-connected respiratory disorder and a previously 
assigned 10 percent rating for his back disorder.  A hearing 
was held at the RO in August 1996.  In a decision of March 
1997, the hearing officer increased the rating for the 
respiratory disorder from 30 percent to 60 percent, but 
confirmed the 10 percent rating for the back strain.  In a 
rating decision of October 1998, the RO confirmed those 
ratings, denied service connection for carcinoma of the lung, 
and denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's carcinoma of the lung was not present until many 
years after service, is not related to his period of service, 
to include smoking during service, and was not caused or 
aggravated by his service-connected respiratory diseases. 

2.  The chronic obstructive pulmonary disease secondary to 
bronchial asthma with associated obstructive sleep apnea is 
no more than severe in degree, and has not resulted in 
pulmonary function test results of FEV-1 of less than 40 
percent of predicted; FEV-1/FVC of less than 40 percent of 
predicted; DLCO (SB) of less than 40 percent of predicted; or 
a maximum exercise capacity of less than 15ml/kg/min oxygen 
consumption.  The disorder also has not resulted in cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by echo or cardiac 
catheterization); episodes of acute respiratory failure; or 
outpatient oxygen therapy.

3.  The veteran's lumbar strain is manifested by no more than 
characteristic pain on motion.

4.  The veteran's service-connected disabilities are chronic 
obstructive pulmonary disease secondary to bronchial asthma 
with associated obstructive sleep apnea, rated as 60 percent 
disabling; and a lumbar strain, rated as 10 percent 
disabling.  The combined disability rating is 60 percent.

5.  The veteran has completed a high school level education 
(G.E.D.), and has occupational experience as a job counselor.

6.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  Carcinoma of the lung was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2000).

2.  The criteria for a disability rating higher than 60 
percent for chronic obstructive pulmonary disease secondary 
to bronchial asthma with associated obstructive sleep apnea 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.96, Diagnostic Code 6603 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2000).

3.  The criteria for a disability rating higher than 10 
percent disabling for a lumbar strain are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5295 (2000).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. § 5103A.  The veteran's representative 
has requested that this case be remanded for the purpose of 
having the RO perform additional development pursuant to the 
new law.  However, with regard to all of the veteran's 
claims, the Board finds that the RO complied with the 
requirements of the statute.  Service medical records and 
post-service treatment records were considered.  All relevant 
evidence identified by the veteran was obtained.  In 
addition, the veteran was afforded examinations to assist in 
rating his service-connected disabilities and to assess his 
degree of industrial impairment.  With regard to the adequacy 
of the examinations, the Board notes that the reports of 
examination reflect that the examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical examinations, and offered appropriate 
assessments and diagnoses.  The most recent examinations were 
conducted in June 1999 and reflect the current status of his 
disabilities.  For these reasons, the Board finds that the 
examinations were adequate for rating purposes and for the 
purpose of assessing the relationship, if any of the 
veteran's lung cancer to his period of service.  The veteran 
has also been afforded a personal hearing.  The Board does 
not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims and the Board will consider those claims on the 
merits.

The Board also finds that the veteran was provided adequate 
notice as to the evidence needed to substantiate his claims.  
Although he was informed of the evidence needed to establish 
a well-grounded claim for service connection for lung cancer, 
which is no longer the current law, the basic elements for 
establishing service connection have remained unchanged.  
Therefore, the Board finds that there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


I.  Entitlement To Service Connection For Carcinoma Of The 
Lung.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that service connection is currently 
in effect for chronic obstructive pulmonary disease secondary 
to bronchial asthma with associated obstructive sleep apnea, 
rated as 60 percent disabling, and a lumbar strain, rated as 
10 percent disabling.

The Board notes that the veteran's service medical records do 
not contain any indication that lung cancer was present in 
service.  There is also no evidence that lung cancer was 
manifest during the year after separation from service.  The 
earliest post-service medical treatment records containing a 
diagnosis of lung cancer are dated in 1998.  

The veteran contends that he developed lung cancer sometime 
after service as a result of his service-connected chronic 
obstructive pulmonary disease, or as a result of nicotine 
addiction which he asserts began in service.  The Board 
finds, however, that the preponderance of the evidence is 
against these contentions.

Regarding the contention that the lung cancer developed 
secondary to the service-connected chronic obstructive 
pulmonary disease, the Board notes that the only medical 
opinion on that issue weighs against the claim.  The report 
of a respiratory examination conducted by the VA in June 1999 
shows that the examiner concluded that the veteran's cancer 
of the lung was unrelated to the service-connected bronchial 
asthma.  

Although the veteran has given his own opinion that his 
service-connected bronchial asthma disorder caused the lung 
cancer to develop, the Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Regarding the contention that the lung cancer resulted from 
nicotine addiction which began during service, the Board 
notes that the veteran argues that he first began smoking 
during service.  He asserts that he became addicted to 
nicotine in service, and that this addiction later led to the 
development of a lung disorder.  

The Board observes that the VA General Counsel has previously 
addressed the issue of entitlement to service connection for 
a disorder secondary to smoking in service.  Pursuant to 
provisions applicable to claims, such as this one, filed 
prior to June 9, 1998, nicotine dependence may be treated as 
a disease for which service connection may be granted.  See 
USB Letter 20-97-14 (Jul. 24, 1997); see also 38 U.S.C.A. 
1103.  Also, service connection may be granted for a tobacco-
related disability on the basis that the disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97 (May 13, 1997).  
A determination as to whether service connection is warranted 
for a disability or death attributable to tobacco use 
subsequent to military service depends upon whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a) (2000).  VAOPGCPREC 19-97 at 
3.  This determination depends upon whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93.

In Davis v. West, 13 Vet. App. 178 (1999), the Court upheld a 
Board determination that a claim for service connection for 
the cause of the veteran's death was not valid where there 
was a history of smoking both in and after service and where 
there was a medical opinion relating the veteran's death to 
smoking.  In so holding, the Court observed that the medical 
opinion did not differentiate between the effects of smoking 
during service and the intercurrent effects of smoking after 
the veteran's separation from service.  The Court, in that 
case, noted that there was no medical evidence that suggested 
an etiological relationship between the veteran's cancer and 
in-service smoking.  The medical evidence, furthermore, did 
not reflect a diagnosis of nicotine dependence during 
service.  Without a medical opinion linking the veteran's 
cancer to in-service smoking or to nicotine dependence during 
service, the claim must fail.  

Applying these principles to the present case, the Board 
notes that a letter was sent to the veteran in April 1998 
requesting that he provide a tobacco use history and medical 
evidence.  The veteran reported in a statement in support of 
claim dated in June 1998 that he started smoking in service, 
and that smoking was prohibited in his family prior to 
service.  He stated that he was smoking two packs a day in 
service, and that this habit led to the development of lung 
cancer after service.  The Board notes, however, that there 
is no objective evidence which supports the veteran's claim 
that he started smoking in service.  

In the case at hand, service medical records are devoid of 
any reference to nicotine addiction.  The earliest post-
service medical record containing a reference to smoking is a 
VA record dated in June 1971 which shows that while being 
treated for hepatitis, it was noted that the veteran smoked 
one and a half packs of cigarettes a day.  

The report of a medical examination conducted by the VA in 
January 1997 shows that the veteran had a history of smoking 
for 35 years.  The Board notes that this history places the 
date of onset of the veteran's smoking as being prior to 
service.  

Similarly, a witness statement from an acquaintance of the 
veteran contains the following history:

I...have known [the veteran] since 
elementary school.  We served in the 
United States Army from 1964 to 1966 
together as well.  We have been in 
regular contact with each other since our 
return from Vietnam.

[The veteran] was smoking by the time we 
entered the armed services.  He was 
already smoking two packs of cigarettes a 
day and on many days more than two packs.  
To my knowledge, he continued to smoke 
two packs or more a day up to his recent 
illness.

This witness statement indicates that the veteran was already 
smoking at the time he entered service, and does not support 
the conclusion that he began smoking in service.  Moreover, 
the Court has held that a lay person is not competent to 
diagnose nicotine addiction in service.  See Davis, 13 Vet. 
App. at 184.

The Board has noted that a letter dated in February 1998 from 
Silas Cardwell, M.D., contains the following comments:

[The veteran] is a 53 year old gentleman 
who was a veteran of the Armed Forces, 
who started smoking tobacco at that time.  
I feel the tobacco has some 
cause/relation with his present asthmatic 
condition.  I also believe, the tobacco 
caused the present lung tumor from which 
he is suffering.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

As noted above, the veteran's claim of having developed 
nicotine addiction in service is not supported by any 
objective corroborating evidence.  Therefore, the opinion 
from Dr. Cardwell which is based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  

In summary, the preponderance of the evidence shows that the 
veteran's carcinoma of the lung was not present until many 
years after service, is not related to his period of service, 
to include smoking during service, and was not caused or 
aggravated by his service-connected asthma.  Accordingly, the 
Board concludes that carcinoma of the lung was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.


II.  Entitlement To An Increased Rating For Chronic 
Obstructive Pulmonary Disease Secondary To Bronchial Asthma 
With Associated Obstructive
 Sleep Apnea, Currently Rated As 60 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  By regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
criteria for evaluating diseases of the respiratory system, 
as set forth in 38 U.S.C.A. § 4.97.  See 61 Fed. Reg. 46720-
46731 (1996).  When a law or regulation changes during the 
pendency of a veteran's appeal, the version most favorable to 
the veteran applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Accordingly, the Board has considered the veteran's 
claim under both the old and new rating criteria.

Under the rating criteria in effect prior to October 7, 1996, 
chronic obstructive pulmonary disease could be rated by 
analogy to emphysema under Diagnostic Code 6603.  That 
diagnostic code provided that a noncompensable rating was 
warranted if the disorder was mild in degree, with evidence 
of ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion.  A 30 percent rating 
was warranted where the disorder was moderate in degree, with 
moderate dyspnea occurring after climbing one flight of 
stairs or walking more than one block on a level surface; 
pulmonary function tests consistent with moderate emphysema.  
A 60 percent rating was warranted where the disorder was 
severe, with exertional dyspnea sufficient to prevent 
climbing one flight of stairs or walking one block without 
stopping; ventilatory impairment of severe degree confirmed 
by pulmonary function tests with marked impairment of health.  
A 100 percent rating was warranted where the disorder was 
pronounced; intractable and totally incapacitating; with 
dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests.

Under the revised rating criteria, 38 C.F.R. § 4.97, 
Diagnostic Code 6604, in effect from October 7, 1996, chronic 
obstructive pulmonary disease is rated, primarily, according 
to the degree of impairment shown on pulmonary function 
testing.  A 10 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is 71 to 80 percent of 
predicted; FEV-1/FVC is 71 to 80 percent of predicted; or 
where DLCO (SB) is 66 to 80 percent of predicted.  A 30 
percent rating is warranted where pulmonary function testing 
reveals that FEV-1 is 56 to 70 percent of predicted; FEV-
1/FVC is 56 to 70 percent of predicted; or where DLCO (SB) is 
56 to 65 percent of predicted.  A 60 percent rating is 
warranted where pulmonary function testing reveals that FEV-1 
is 40 to 55 percent of predicted; FEV-1/FVC is 40 to 55 
percent of predicted; where DLCO (SB) is 40 to 55 percent of 
predicted  or maximum exercise capacity is 15 to 20 ml/kg/min 
oxygen consumption.  

A 100 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is less than 40 percent of 
predicted; FEV-1/FVC is less than 40 percent of predicted; 
where DLCO (SB) is 40 percent of predicted; where maximum 
exercise capacity is less than 15ml/kg/min oxygen 
consumption; where there is cor pulmonale (right heart 
failure); where there is right ventricular hypertrophy; where 
there is pulmonary hypertension; (shown by echo or cardiac 
catheterization); where there are episodes of acute 
respiratory failure; or where outpatient oxygen therapy is 
required.

During a hearing held in August 1996, the veteran testified 
that he had to take medications to treat his service-
connected respiratory disorder.  He said that he could only 
walk for a short period of time before having to stop and 
rest.  He reported that sometimes he had to get up from 
sleeping to clear his throat because of all the mucus that he 
had.  He also said that he sometimes used a pulmonary machine 
at night.  He said that humidity made his asthma worse.  

Private medical treatment records show that the veteran has 
been treated for respiratory problems on a number of 
occasions.  For example, a record from Select Health Care 
Centers dated in April 1996 shows that the veteran had 
coughing and pain in the rib cage area.  He also had post-
nasal drip.  Septra, prednisone and Seldane D were 
prescribed.  The diagnosis was sinusitis with bronchitis.  
Other treatment records contain similar information.

The report of a bronchi examination conducted by the VA in 
January 1997 shows that the veteran had a history of being 
diagnosed with bronchial asthma during service and was given 
inhalers.  He also had a history of smoking for 35 years and 
was smoking one pack of cigarettes a day.  He also gave a 
history of having pneumonia one year ago which was treated on 
an outpatient basis.  He complained of having fatigue, 
daytime sleepiness, and shortness of breath after walking 
half a block or half a flight of stairs.  He also reported a 
chronic cough with whitish yellow expectoration.  His 
symptoms of shortness of breath occurred on a regular basis 
throughout the year.  In addition to chronic dyspnea, he also 
had intermittent exacerbations at least once a month.  He 
used steroids to treat the exacerbations of dyspnea.  His 
symptoms were usually worse during the winter.  His wife said 
that he stopped breathing during his sleep.  His medications 
included Azmacort, Nasacort, Ventolin, and an Albuterol 
nebulizer.  

On examination, there were vesicular breath sounds 
bilaterally with prolonged expiration.  There were no rales 
or rhonchi.  The first and second heart sounds were heard 
normally.  There was no third heart sound, fourth heart 
sound, or murmur.  Pulmonary function tests showed moderate 
obstructive impairment.  The impression was moderately severe 
chronic obstructive pulmonary disease which was most likely 
secondary to previous asthma in service.  Also, this was 
exacerbated by the veteran's continued nicotine abuse.  It 
was also noted that it was likely that the veteran had 
associated obstructive sleep apnea.  The report of an 
examination conducted by the VA in December 1995 contains 
similar information.  

A hospital summary from the Henry Ford Hospital dated in 
August 1998 shows that the veteran was treated for an 
exacerbation of asthma.  He came in complaining that he was 
having some wheezing as well as shortness of breath.  He had 
a cough that was productive of clear sputum only.  He was not 
having any nausea, vomiting, diarrhea, fever, chills, or 
change in urinary habits.  The veteran was given a Proventil 
treatment before the physician saw him.  When seen, he was 
not in any respiratory distress.  His respiratory effort was 
normal.  There were some mild expiratory wheezes.  Breath 
sounds were normal, although decreased in the bases.  The 
heart had a regular rate and rhythm with no abnormal sounds 
or murmurs.  After being given a Solu-Medrol 125 mg IV and 
two Proventil treatments, the veteran indicated that he was 
feeling better.  His pulse oximetry was 96 percent on room 
air.  He began feeling short of breath after getting up to go 
to get an X-ray.  The chest X-ray was negative.  He walked 
around for a few minutes, and a pulse oximetry was 95 
percent.  Because he did not desaturate on movement and was 
feeling okay, it was felt that he might be somewhat weak from 
his chemotherapy.  He was subsequently discharged.  The 
diagnoses were (1) asthma exacerbation; and (2) status post 
chemotherapy treatment.  

The report of a respiratory examination conducted by the VA 
in June 1999 shows that the veteran gave a history of being 
diagnosed in 1964 as having a "breathing condition."  He 
reported that upon discharge from service he had to go to an 
emergency room on several occasions for attacks of shortness 
of breath.  He saw an allergist at a VA medical center and 
was told that he had asthma and was placed on inhalers and 
oral medications.  His last two attacks were in July and 
September 1998.  He also related that on a chest X-ray in 
December 1997 he was found to have a right sided lung mass.  
He underwent a right lower lobectomy in March 1998 for 
cancer.  Following that, he received chemotherapy until 
September 1998.  He had not worked since being diagnosed with 
cancer in February 1998.  He reported that he had smoked two 
packs of cigarettes per day for 30 years and quit one-and-a-
half years ago.  On examination, the veteran was in no acute 
distress.  Blood pressure sitting was 150/85.  There was a 
large right sided thoracotomy scar and a four inch transverse 
scar in the left lateral chest.  His heart had a regular rate 
and rhythm.  S1 and S2 sounds were normal.  There was no 
murmur.  His lungs were clear to auscultation.  There were no 
rales, rhonchi or wheezing.  A chest X-ray was interpreted as 
showing left ventricular prominence and densities of the 
right basilar area, most likely chronic, however, effusion 
could not be ruled out.  The pertinent assessments were (1) 
chronic obstructive and mild restrictive pulmonary disease, 
moderately well controlled on medication; (2) status post 
(1998) right lower lobectomy of lung for cancer followed by 
chemotherapy (last session September 1998).  The examiner 
expressed his opinion that the veteran's cancer of the lung 
was unrelated to the veteran's service-connected bronchial 
asthma.   

Pulmonary function tests conducted in June 1999 revealed that 
the veteran's effort was suboptimal.  The assessment was 
moderate obstructive impairment.  There was mild restrictive 
impairment also.  Compared with January 1997 testing,  FEV-1 
had decreased from 1.76 to 1.67L.  FEV-1 was 54 percent of 
predicted.  FEV-1/FVC was 63.  DLCO was only mildly 
decreased.  

After considering all the evidence, the Board finds that the 
veteran's service-connected respiratory disorder is no more 
than severe in degree as contemplated by the currently 
assigned rating.  The disorder was described in the VA 
examination report of January 1997 as being only moderately-
severe in degree.  Pulmonary function testing in June 1999 
revealed only moderate obstructive impairment.  
Manifestations reflective of a pronounced or totally 
incapacitating disorder under the old criteria, such as 
dyspnea at rest, or marked dyspnea and cyanosis (bluish 
discoloration of the skin) on mild exertion are not 
demonstrated.  

Further, under the revised rating criteria, the disorder has 
not resulted in pulmonary function tests results with FEV-1 
of less than 40 percent of predicted; FEV-1/FVC of less than 
40 percent of predicted; DLCO (SB) of 40 percent of 
predicted; or a maximum exercise capacity of less than 
15ml/kg/min oxygen consumption.  The disorder also has not 
resulted in cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echo or cardiac catheterization); episodes of acute 
respiratory failure; or outpatient oxygen therapy.  Rather, 
the examinations and pulmonary testing have consistently 
shown results that do not exceed the ranges contemplated for 
the currently assigned 60 percent rating on the various 
respiratory functions.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 60 percent 
for chronic obstructive pulmonary disease secondary to asthma 
are not met under either the old or the new rating criteria. 

The veteran's representative has urged the Board to conduct 
an extraschedular evaluation of the veteran's disability.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
recently been hospitalized for this disability.  Although he 
is now unemployed, there has been no evidence submitted that 
the veteran is unemployable due to this disability.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


III.  Entitlement To An Increased Rating For A Lumbar Strain,
 Currently Rated As 10 Percent Disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000), a 
noncompensable rating is warranted where a lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

During a hearing held in August 1996, the veteran testified 
that his back was hurting more, and that he had problems 
walking due to his leg giving out.  He said that the pain 
from his back went down his legs, and that it was more severe 
on the right side.  He said that he got a cold sensation, and 
that it sometimes felt like a current going through the leg.  
He said that this happened every day.  He reported that he 
could not sit for too long, and had to constantly get up and 
change positions.  He said that he sometimes wore a back 
brace.  He also reported having difficulty getting out of 
bed.  

The report of an examination of the veteran's spine conducted 
by the VA in December 1995 shows that he reported subjective 
complaints of having a painful lower back which comes and 
goes.  He said that it was difficult getting in and out of a 
car, and that there was some pain in both legs.  Sitting too 
long and walking or standing seemed to increase the pain.  He 
could not lift anything and was getting treated by a doctor.  
He recounted a history of running into a pole during a 
football game in service, and having continued low back pain 
after getting out of service.  On objective examination, the 
veteran was healthy looking and did not appear to be in any 
distress.  He had no back brace.  He walked with a normal 
heel toe gait and his equilibrium was normal.  Lumbosacral 
spine examination showed that there was no postural 
abnormality and no fixed deformity.  Musculature of the back 
was within normal limits with satisfactory muscle tone and 
without any spasm.  There was no atrophy.  The range of 
motion was forward flexion to 65 degrees, backward extension 
to 15 degrees, right and left lateral flexion to 25 degrees, 
and right and left lateral rotation to 15 degrees.  There was 
objective evidence of pain on motion.  Both lower limbs were 
examined from a neurological point of view, and no deficiency 
was noted.  All reflexes were slightly sluggish.  Straight 
leg raising was to 65 degrees with a complaint of back pain 
in the supine position, but was to 85 degrees with no 
complaints in the sitting position.  X-rays of the 
lumbosacral spine showed minor degenerative changes at L4-5 
and L5-S1.  The pertinent diagnosis was degenerative disc 
with back pain.  

Private medical treatment records include a record dated in 
August 1996 from Robert E. M. Ho, M.D., which shows that the 
veteran reported that his lower back problem had changed, and 
that he had been developing pain in the legs for the first 
time.  The pertinent diagnosis was right L5 radiculopathy.  

The report of a spine examination conducted by the VA in 
January 1997 shows that the veteran reported having a painful 
lower back.  He said that he could not stoop over or do any 
heavy lifting.  Bending was also difficult.  He said that he 
had to use a back brace and take Tylenol.  He said that he 
had a back injury in service and continued to have some pain 
in his back.  He also reported that about three years earlier 
he had pain in the right leg and groin area, and was advised 
to have surgery.  He said that he still suffered from pain in 
the right leg which comes and goes.  On objective 
examination, he was healthy looking, overweight, and did not 
appear to be in any distress.  He walked with a normal 
heel/toe gait.  Examination of the lumbosacral spine showed 
that there was no postural abnormality, and no fixed 
deformity.  Musculature of the back showed normal muscle tone 
without any spasm or atrophy.  He did not complain of any 
pain on coughing.  Range of motion study revealed that 
forward flexion was to 70 degrees, backward extension was to 
25 degrees, right and left lateral flexion were to 20 
degrees, and right and left lateral rotation were to 15 
degrees.  There was no objective evidence of pain on motion.  
Both lower limbs were negative for any neurological 
deficiency, but deep tendon reflexes were rather sluggish.  
Plantar reflex was flexor.  Muscle tone was good with no 
sensory loss.  Straight leg raising test was to 85 degrees on 
either side with negative Lasegue test.  X-rays of the 
lumbosacral spine showed mild degenerative disk disease at 
the L4-5 area, but were otherwise essentially within normal 
limits.  Further diagnostic studies included an EMG of both 
lower extremities which was reported as normal except 
decreased recruitment secondary to pain.  Nerve conduction 
studies of the right lower extremity were reported as normal.  
The diagnosis was mild degenerative disk disease of the 
lumbosacral spine.  Significantly, the examiner concluded 
that there was no evidence of a lumbosacral strain.  He 
opined that the degenerative disc disease was not secondary 
to the previous lumbar strain.  

The report of an examination of the veteran's spine conducted 
by the VA in June 1999 contains similar information.  The 
report shows that the veteran reported complaints of having a 
painful lower back which was aggravated by lifting or bending 
over.  He said that there was some pain in his legs at times, 
but it was not constant.  Basically his condition was the 
same as before but did not hurt as much.  On examination, he 
did not have a back brace.  His posture was good.  
Lumbosacral spine examination revealed that the alignment was 
straight.  The pelvis was symmetrical without any tilting.  
Muscle tone was good and there was no spasm.  He complained 
of pain on palpation in the lumbosacral area.  There was no 
scoliosis or kyphosis.  Extension was to 20 degrees with a 
complaint of pain.  Flexion was to 60 degrees also with a 
complaint of pain.  Right and left lateral flexion were to 20 
degrees, and right and left lateral rotation were to 20 
degrees.  Both limbs were negative for any neurological 
deficiency, but the reflexes were rather sluggish.  Power was 
satisfactory and muscle tone was good.  The straight leg 
raising was to 75 degrees on either side with a negative 
Lasegue test.  X-rays were essentially normal with the 
exception of mild disc narrowing at the L4-5 disc space.  The 
diagnosis was chronic low back pain with narrowing of L4-5 
disc space.  Again, the examiner concluded that there was no 
evidence of lumbar strain at this time.  

The Board finds that the lumbar strain is manifested by no 
more than characteristic pain on motion.  The current 
symptoms of back pain extending to the legs have been 
attributed to nonservice-connected degenerative disc disease.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (2000).  A lumbosacral strain was not 
found on either the January 1997 VA examination or the June 
1999 VA examination.  Symptoms warranting a higher rating for 
a lumbosacral strain, such as muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position, have not been shown.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 10 percent disabling for a lumbar strain are not 
met.


IV.  Entitlement To A Total Disability Rating Based On 
Individual
 Unemployability Due To Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2000).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (2000).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (2000) are met.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (2000).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2000).

The veteran's service-connected disabilities are chronic 
obstructive pulmonary disease, rated as 60 percent disabling; 
and a lumbar strain, rated as 10 percent disabling.  The 
combined disability rating is 60 percent.  The 60 percent 
rating for his chronic obstructive pulmonary disease meets 
the percentage criteria of 38 C.F.R. § 4.16(a) (2000).

The Board notes, however, that there is no evidence that the 
service-connected disabilities render the veteran unable to 
work.  The veteran's claim for increased compensation based 
on unemployability which he filed in February 1998 shows that 
he has completed a high school level education (G.E.D.), and 
has 25 years of occupational experience as a job developer.

The veteran has presented documents from a state employees 
retirement system showing that he received a disability 
retirement from his former occupation effective in early 
1998.  Significantly, however, the retirement was based 
primarily on the impairment attributable to the veteran's 
nonservice-connected lung cancer as well as the right upper 
lobectomy and chemotherapy which he underwent for treatment 
of that disorder.  The Board notes that the veteran worked 
for many years in spite of the impairment due to his service-
connected disabilities, and it was not until the occurrence 
of the lung cancer that he had to retire.  

The Board also notes that the veteran had not presented any 
medical or professional opinion showing that his service-
connected disabilities prevent him from working.  Neither the 
VA examination reports, nor any of the other medical records 
pertaining to the veteran's service-connected disabilities 
contains any medical opinion pertaining to unemployability 
due to service-connected disabilities.  The significant 
nonservice-connected disabilities (such as his lung cancer) 
may not be taken into consideration when determining whether 
he is entitled to unemployability benefits.  See 38 C.F.R. 
§ 4.19 (2000).  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.


ORDER

1.  Service connection for carcinoma of the lung is denied.

2.  An increased rating for chronic obstructive pulmonary 
disease secondary to bronchial asthma with associated 
obstructive sleep apnea, currently rated as 60 percent 
disabling, is denied.

3.  An increased rating for a lumbar strain, currently rated 
as 10 percent disabling, is denied.

4.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

